Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
2.	This official action is issued for latest claim amendments filed on 12/13/2021 that has been entered and made of record.
Response to after Non-Final
3.	No claim is amended. No new claims are added. No new matter is added.

Allowable Subject Matter

4.	Claims 1-10 are allowed.

 Following is Examiner's statement of reason for allowance.
 5.	Independent claim 1, 7 and 8 are allowable because prior art fails to 
teach or suggest, either alone or in combination, generating, by a first trained model having been trained through machine learning, a series of frequency spectra of harmonic components according to control data including phonetic identifier data; generating, by a second trained model having been trained through machine learning, a time-domain waveform signal representative of non-harmonic components according to the control data; and generating a voice 
6.	Claims 2-6 and 9-10 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the computer implemented voice synthesis method of claim 1.

7.	The closet prior art of Hong-kook Kim et al (US 2013/0262098) in view of Steven N. Tischer et al (US 2006/0069567) and in further view of Allan Gersho et al (US 2001/0023396) in further view of Tell et al (US 2005/0065781)  teaches computer implemented method but further fails to teach generating a first trained model having been trained through machine learning, a series of frequency spectra of harmonic components according to control data including phonetic identifier data; generating, by a second trained model having been trained through machine learning, a time-domain waveform signal representative of non-harmonic components according to the control data; and generating a voice signal including the harmonic components and the non-harmonic components based on (i) the series of frequency spectra of the harmonic components generated by the first trained model and (ii) the time-domain waveform signal representative of the non-harmonic components generated by the second trained model.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677